                                          Case 3:17-cv-04386-TSH Document 47 Filed 01/15/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TERESA LOPEZ, et al.,                              Case No. 17-cv-04386-TSH
                                   8                    Plaintiffs,
                                                                                            ORDER RE: STATEMENT OF FACTS
                                   9             v.

                                  10     UNITED STATES OF AMERICA,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          In connection with any summary judgment motions filed in this case, the parties shall

                                  14   comply with the following requirements for statements of facts:

                                  15                  (1) Separate Statement of Facts: Any party filing a motion for
                                                      summary judgment must file a statement, separate from the motion
                                  16                  and memorandum of law, setting forth each material fact on which
                                                      the party relies in support of the motion. Each material fact in the
                                  17                  separate statement must be set forth in a separately numbered
                                                      paragraph and must refer to a specific admissible portion of the record
                                  18                  where the fact finds support (for example, affidavit, deposition,
                                                      discovery response, etc.). A failure to submit a separate statement of
                                  19                  facts in this form may constitute grounds for denial of the motion.
                                  20                  (2) Controverting Statement of Facts: Any party opposing a motion
                                                      for summary judgment must file a statement, separate from that
                                  21                  party’s memorandum of law, setting forth: (a) for each paragraph of
                                                      the moving party’s separate statement of facts, a correspondingly
                                  22                  numbered paragraph indicating whether the party disputes the
                                                      statement of fact set forth in that paragraph and a reference to the
                                  23                  specific admissible portion of the record supporting the party’s
                                                      position if the fact is disputed; and (b) any additional facts that
                                  24                  establish a genuine issue of material fact or otherwise preclude
                                                      judgment in favor of the moving party. Each additional fact must be
                                  25                  set forth in a separately numbered paragraph and must refer to a
                                                      specific admissible portion of the record where the fact finds support.
                                  26
                                                      (3) Reply Statement of Facts: If the party opposing summary
                                  27                  judgment sets forth additional facts, the moving party shall file a
                                                      statement, separate from the reply brief, with correspondingly
                                  28                  numbered paragraphs indicating whether the party admits or disputes
                                          Case 3:17-cv-04386-TSH Document 47 Filed 01/15/19 Page 2 of 2



                                                     the statement of fact set forth in that paragraph and, if disputed, a
                                   1                 reference to the specific admissible portion of the record supporting
                                                     the party’s position. Facts that are not already included in the motion
                                   2                 and/or opposition are not permitted.
                                   3                 (4) Alternative Procedure: As an alternative to filing a statement of
                                                     facts and controverting statement of facts, the movant and the party
                                   4                 opposing the motion may jointly file a stipulation signed by the
                                                     parties setting forth a statement of the stipulated facts and the
                                   5                 following statement: “The parties agree there is no genuine issue of
                                                     any material fact.” As to any stipulated facts, the parties so stipulating
                                   6                 may state that their stipulations are entered into only for the purpose
                                                     of the motion for summary judgment and are not intended to be
                                   7                 otherwise binding.
                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: January 15, 2019

                                  11
                                                                                                     THOMAS S. HIXSON
                                  12                                                                 United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
